Exhibit 23.1 國富浩華（香港）會計師事務所有限公司 Crowe Horwath (HK) CPA Limited Member Crowe Horwath International 34/F The Lee Gardens, 33 Hysan Avenue, Causeway Bay, Hong Kong Main:(852) 2894 6888 Fax:(852) 2895 3752 Email: info@crowehorwath.hk Website: www.crowehorwath.hk CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form F-1 Amendment No.2 of our report dated May 18, 2012, relating to our audits of the consolidated financial statements of Maxclean Holdings Ltd for each of the three years in the period ended December 31, 2011, and to the reference to our Firm under the caption “Experts” in the prospectus. /s/Crowe Horwath (HK) CPA Limited Hong Kong, China September 20, 2012
